PER CURIAM.
Pursuant to 30 F.S.A.Supreme Court Rule 38, the Chancellor has certified to the Court the following question:
“In suit to enjoin defendants from further violation of agreement not to operate bathing beach in competition with plaintiffs in vicinity "of land sold by defendants to' plaintiffs, for 3 years next after execution of deed by defendants to plaintiffs containing said agreement; and where bill alleges that defendants had violated agreement for first year after conveyance, over protest of plaintiffs, and prays for injunction and that the court extend period of agreement to include one year following expiration of period as originally fixed in lieu of year during which defendants violated agreement, can Circuit Judge make his injunction cover an additional year after expiration of original 3 year period in lieu of year during which defendants violated said agreement?”
We are of the opinion that the certified question does not come within the purview of Supreme Court Rule 38 and hence that the certificate should be denied. See Schwob Co. of Florida v. Florida Industrial Commission, 152 Fla. 203, 11 So.2d 782.
It is so ordered.
ROBERTS, C. J., ’ and TERRELL, THOMAS, SEBRING and’MATHEWS, JJ., concur.
DREW and BARNS, JJ.4, concur specially.